t c memo united_states tax_court william and arlene g kingston petitioners v commissioner of internal revenue respondent docket no filed date william and arlene g kingston pro_se elizabeth p flores for respondent memorandum opinion wells judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge in separate notices of deficiency respondent determined the following deficiencies and additions to tax against petitioners for the years indicated deficiency additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure big_number dollar_figure big_number year percent of the interest due on the underpayment attributable to negligence 1these additions to tax for are under sec_6653 and b respondent also determined increased interest under sec_6621 for each of the years at issue the issues for decision are whether respondent timely issued the aforementioned notices of deficiency to petitioners and if so whether petitioner william kingston petitioner was protected against loss within the meaning of sec_465 with respect to his pro_rata share of partnership debt obligations arising from sale-leaseback transactions engaged in by a partnership and whether petitioners are liable for the additions to tax under sec_6653 and sec_6661 and the increased interest under sec_6621 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was west bloomfield michigan petitioners filed joint federal_income_tax returns for and on their returns petitioners claimed deductions of loss and investment_interest expense the claimed deductions relating to hambrose leasing the partnership in the following amounts year loss dollar_figure big_number investment_interest expense dollar_figure big_number this case involves two sale-leaseback transactions among the following entities cis leasing corp cis a new york corporation with principal offices in syracuse new york comdisco inc comdisco a delaware corporation with principal offices in rosemont illinois charterhouse leasing associates limited_partnership charterhouse a connecticut limited_partnership hambrose reserve ltd hambrose a delaware corporation m j holding corp m j a delaware corporation that was the sole shareholder of hambrose and the general_partner of charterhouse and hambrose leasing the partnership a partnership engaged in the equipment_leasing business the sale-leaseback transactions the transactions can be described in general terms as follows cis and comdisco purchased ibm computer equipment with a specified amount of borrowed funds cis and comdisco then leased the computer equipment to various end users cis and comdisco then sold the computer equipment to charterhouse subject_to the original financing and user leases charterhouse then sold the equipment to hambrose subject_to the original financing and user leases hambrose then simultaneously leased the equipment back to charterhouse hambrose then sold the equipment to the partnership subject_to the original financing and user leases and also assigned to the partnership all rights under the equipment lease between hambrose and charterhouse upon completion of all of the transactions the partnership owned the computers the end user companies used them and charterhouse hambrose and the partnership traded streams of financing payments and lease payments the initial equipment cis financed on a nonrecourse basis the purchase of certain ibm computer equipment the initial equipment for a total purchase_price of dollar_figure the purchase was financed through four different third party lenders and all of the initial equipment was leased by cis to four different actual end users of the equipment charterhouse then paid cis an aggregate purchase_price of dollar_figure for the initial equipment dollar_figure of which was paid in cash and the balance of dollar_figure the parties stipulated that the dollar_figure represented the total amount financed through third party lenders for the purchase of the initial equipment since there is no indication from the record that any cash or other funds was paid to acquire the initial equipment the court surmises that the total amount financed represented the total purchase_price of the initial equipment being represented by various installment notes which were nonrecourse obligations of charterhouse and were secured_by the initial equipment on or about date hambrose purchased the initial equipment from charterhouse for dollar_figure subject_to the liens of the original third-party lenders the original_purchaser and the end user leases this dollar_figure purchase_price was payable as follows dollar_figure in cash on date and dollar_figure by an unsecured installment note concurrent with hambrose's purchase of the initial equipment from charterhouse hambrose leased back the initial equipment to charterhouse pursuant to the terms of a wrap lease initial equipment wrap lease which provided for fixed rent payable in four consecutive annual installment payments of dollar_figure each with the first payment due on date on or about date the partnership purchased the initial equipment from hambrose for dollar_figure subject_to all the liens of the original third-party lenders a lien on and security_interest in the initial equipment in favor of hambrose and subject_to the user leases and the initial equipment wrap lease this dollar_figure purchase_price was payable as follows dollar_figure in cash on the closing in date dollar_figure in cash on or before date and a dollar_figure promissory note secured_by the initial equipment that was payable in four consecutive annual installment payments of dollar_figure each with the first payment due on date this note was nonrecourse as to the partnership in conjunction with the partnership's purchase of the initial equipment hambrose assigned to the partnership the initial equipment wrap lease as a result of which the four consecutive annual rent payments of dollar_figure each would be paid to the partnership by charterhouse the additional equipment cis and comdisco financed on a nonrecourse basis the purchase of certain additional ibm computer equipment the additional equipment for a total purchase_price of dollar_figure they financed the purchase of this additional equipment through six different third-party lenders and leased the additional equipment to six different end users charterhouse purchased the additional equipment from cis and comdisco in two separate purchase transactions one each for the additional equipment under each user lease the total purchase_price for all the additional equipment was dollar_figure of which 99_tc_298 the parties stipulated that this dollar_figure represented the total amount financed through third party lenders for the purchase of the additional equipment since there is no indication from the record that any cash or other funds was paid to acquire the additional equipment the court surmises that the total amount financed represented the total purchase_price of the additional equipment dollar_figure was paid in cash and dollar_figure by various installment notes these installment notes were nonrecourse obligations as to charterhouse hambrose then purchased the additional equipment from charterhouse for dollar_figure subject_to all other liens and leases including the liens of the original third-party lenders cis comdisco and the user leases the dollar_figure purchase_price was payable by dollar_figure in cash and the remaining dollar_figure by an installment note bearing percent interest per annum and payable in seven annual installments of principal and interest as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number concurrent with hambrose's purchase of the additional equipment from charterhouse hambrose leased the additional equipment back to charterhouse pursuant to a wrap lease additional equipment wrap lease the difference between the total purchase_price for charterhouse and the amount of cis's and comdisco's financing is not explained in the record hambrose purchased the additional equipment pursuant to a purchase commitment given by it to charterhouse earlier in the year the purchase agreement between hambrose and charterhouse contained the following provision for indemnification indemnification seller charterhouse will indemnify purchaser hambrose and protect defend and hold it harmless from and against any and all loss cost damage injury or expense including without limitation reasonable attorney's_fees wheresoever and howsoever arising which purchaser or its subsidiaries or stockholders or any of its or their directors officers agents employees stockholders or partners may incur by reason of any material breach by seller of any of the representations by or obligations of seller set forth in this agreement or by reason of the bulk sales laws of any jurisdiction the additional equipment wrap lease contained the following provision for indemnification indemnification lessee charterhouse will indemnify lessor hambrose and protect defend and hold it harmless from and against any and all loss cost damage injury or expense including without limitation reasonable attorneys' fees wheresoever and howsoever arising which lessor or its subsidiaries or shareholders or any of its or their directors officers agents employees stockholders or partners may incur by reason of any breach by lessee of any of the representations by or obligations of lessee contained in this lease or in any way relating to or arising out of this lease the equipment claims of holders of the lien or underlying leases the additional equipment wrap lease also stated that charterhouse's obligation to pay all rental charges payable under the additional equipment wrap lease would be absolute and unconditional under all circumstances furthermore under the additional equipment wrap lease charterhouse the lessee waived any right of set-off under state or federal_law counterclaim recoupment defense or other right which lessee may have against lessor or anyone else for any reason whatsoever the annual fixed rental payments due hambrose from charterhouse under the additional equipment wrap lease were identical to the installment payments due charterhouse from hambrose under the installment note described above immediately following the purchase of the additional equipment by hambrose the partnership purchased the additional equipment from hambrose for dollar_figure subject_to all other liens and leases including those of the original third-party lenders the original purchasers hambrose and charterhouse and subject_to the additional equipment wrap lease the original_purchaser leases and the end-user leases the dollar_figure purchase_price was paid_by dollar_figure in cash and the remaining dollar_figure by a limited recourse installment promissory note limited recourse note which was secured_by the additional equipment bears a 14-percent per annum interest and payable in eight installments with the first installment of dollar_figure due at the time of closing the remaining installment payments were due as follows the figures for these rental payments listed on the additional equipment wrap lease submitted into evidence differ slightly from those figures listed in the stipulation of facts signed by the parties however since the exact amount of these figures is not pertinent to our determination of the issues in this case the court hereby accepts the figures listed in the stipulation of facts signed and submitted by the parties year amount8 dollar_figure big_number big_number big_number big_number big_number big_number big_number the limited recourse note contained the following deferral provision deferral etc deferral maker the partnership shall have the right to defer payment of the principal_amount and interest as the same becomes due under this note if and to the extent any amount of rent or other sums due to maker under an agreement of even date the lease between charterhouse as lessee and maker as lessor is not received by maker as the same becomes due the past due sum the amount of principal and interest so deferred will become due and payable at such time as and to the extent that maker receives from charterhouse the past due sum provided however that no interest shall accrue on the principal and interest payments so deferred provided further however that the amount of interest and principal so deferred shall become due and payable on date whether or not maker shall have received the past due sum on or before such date the figures for the payments listed on the limited recourse note submitted into evidence differ slightly from those figures listed in the stipulation of facts signed by the parties however since the exact amount of these figures will not be pertinent to our determination of the issues in this case the court hereby accepts the figures listed in the stipulation of facts signed and submitted to the parties the limited recourse note provided further that the partnership's obligation under such note and each limited partner's assumed personal liability thereunder would be absolute and unconditional under all circumstances further in the limited recourse note the partnership waived any right of set-off under state or federal_law counterclaim recoupment defense or other right which the partnership may have against hambrose or anyone else for any reason whatsoever the purchase agreement and assignment of right between the partnership and hambrose purchase agreement for the additional equipment contained the identical absolute obligation and set- off waiver provisions as the limited recourse note the purchase agreement also contained an indemnification provision nearly identical to that contained in the additional equipment wrap lease ie hambrose indemnifying the partnership for loss resulting from hambrose's breach of any provision of the purchase agreement both the limited recourse note and the purchase agreement required each of the limited partners to severally and not jointly assume personal liability for his or her pro_rata portion of the limited recourse note that was equal to dollar_figure per partnership unit for each limited_partner also the limited recourse note and the purchase agreement both provided that all payments made on the limited recourse note would first be applied to that portion of the amounts due for which no partner had personal liability in other words in the event that the limited recourse note was not paid in full by the partnership any remaining unpaid portion of such note would be that for which the partners had assumed personal liability under such circumstances the partners would be called upon to pay their pro_rata share of the unpaid amounts due on the limited recourse note pursuant to the provisions of the purchase agreement the additional equipment wrap lease was assigned to the partnership by hambrose consequently the rental payments under the additional equipment wrap lease were paid_by charterhouse directly to the partnership the partnership the partnership was organized in date under the laws of the state of connecticut to engage in the equipment_leasing business investments in the partnership were offered through a private offering memorandum pom the partnership offered units of partnership interests at a price of dollar_figure per unit the purchase_price was payable in full in cash on subscription or payable dollar_figure cash and the balance payable by two investor notes in the amount of dollar_figure each bearing 12-percent interest payable annually the principal of each of these investor notes was due_date and date respectively as a condition of becoming a limited_partner an investor was also required to assume recourse_debt of dollar_figure per partnership unit purchased which represented his or her proportionate share of the limited recourse note executed by the partnership in connection with the purchase of the additional equipment from hambrose the subscription agreement included the following provision c the subscriber petitioner understands that pursuant to the partnership_agreement he is agreeing to be personally liable for his proportionate share of the partnership equipment note limited recourse note to hambrose reserve ltd hambrose reserve and interest thereon equal to dollar_figure per unit such personal liability gives hambrose reserve the right at maturity to pursue a limited_partner directly for the amount of the unpaid balance of his pro_rata share of the portion of the partnership equipment note for which the limited partners are personally liable the liability of each limited_partner is several and not joint the subscriber further understands that the portion of principal and interest on the partnership equipment notes for which the limited partners are personally liable will not be paid until after the nonrecourse portion of principal and interest thereon has been paid in full in other words hambrose had the right to pursue a limited_partner directly for the amount of the unpaid balance of his or her pro_rata share of the assumed portion of the limited recourse note at maturity which could extend to as late as date if the deferral provisions in the limited recourse note applied otherwise a limited partner's liability would apply as each installment of the limited recourse note became due petitioner's decision to invest on date petitioner executed subscription documents to purchase one-half of one unit in the partnership for which he paid a total of dollar_figure cash over the period from date through date pursuant thereto petitioner was required to and did therefore assume personal liability for his pro_rata portion of the limited recourse note in the amount of dollar_figure procedural background respondent issued two notices of final_partnership_administrative_adjustment the fpaa's to the partnership for the tax years and on date on date the partnership filed a petition with this court challenging the correctness of the fpaa but making no claim that it was not timely that case was captioned hambrose leasing v commissioner under docket no hambrose ii on date this court issued its opinion in a related case pertaining to the tax_year 99_tc_298 hambrose i in hambrose i this court held that the issue of whether a partner is at risk petitioner paid dollar_figure cash on date and signed an investor note in the amount of dollar_figure which he paid on over the following years under sec_465 must be decided in a partner-level proceeding not in a partnership-level proceeding in that opinion the court also decided that for purposes of any subsequent litigation involving the partnership the installment note for the additional equipment was nonrecourse as to the partnership id pincite the decision in that case was entered on date and became final on date on date this court granted respondent's motion to dismiss for lack of jurisdiction as to sec_465 and to strike in hambrose ii and all references to the at risk issue were therefore stricken from the pleadings on date this court entered a decision in hambrose ii based on a stipulated settlement agreement under rule a in which respondent accepted as filed the partnership items for the taxable years and of the partnership this decision became final on date on date respondent issued statutory notices of deficiency to petitioners one for the tax_year and one for the tax_year in which the claimed deductions for and with respect to the partnership were disallowed and additions to tax and increased interest were asserted untimely notice the first issue for decision is whether respondent timely issued notices of deficiency to petitioners in this case section a provides that respondent ha sec_3 years from the date of the filing of the partnership return in which to assess the tax based on any partnership or affected itemdollar_figure if an fpaa is issued before the end of the 3-year period of limitations of section a that period is suspended for the time during which a partnership-level proceeding may be brought and if such a proceeding is timely brought until a decision in that proceeding becomes final and for year thereafter sec d sec_7481 and sec_7483 provide generally that a decision of this court becomes final in the absence of a timely filed notice of appeal days from the date the decision is entered since in the instant case it is undisputed that the applicable limitations_period was open when two fpaa's were issued to the partnership and that the partnership timely filed a petition in this court based on such fpaa's the period of limitation for issuing notices of deficiency was suspended under section d for year after the decision in the partnership proceeding before this court became final the parties agree that the period of limitation for issuing notices of deficiency for affected items is suspended for days plu sec_1 year following the entry of the decision in the partnership proceeding the parties disagree however as to the consistent with this court's decision in 99_tc_298 the deductions at issue are affected items date upon which the decision was entered in the partnership proceeding respondent contends that the decision in the partnership proceeding was entered on date when this court entered the decision based on the stipulated settlement agreement respondent contends further that this decision became final on date which i sec_90 days following entry of the decision therefore respondent argues under section d the period of limitation was suspended until date which i sec_1 year from the date the decision became final since the subject notices of deficiency were issued on date respondent argues that the deficiency notices were timely issued petitioners contend that the decision in the partnership proceeding was entered on date the date this court granted respondent's motion to dismiss for lack of jurisdiction with respect to the at-risk issue under sec_465 petitioners argue further that this decision became final on date which i sec_90 days following the entry of such decision therefore petitioners argue under section d the period of limitation was suspended only until date which i sec_1 year from the date the decision became final since the relevant notices of deficiency were not issued until date petitioners argue that the notices were not timely issued in support of their position petitioners rely on sec_7459 and the case of armstrong v commissioner tcmemo_1992_328 affd 15_f3d_970 10th cir for the proposition that a dismissal for lack of jurisdiction is tantamount to a decision of this court sec_7459 provides c date of decision --a decision of the tax_court except a decision dismissing a proceeding for lack of jurisdiction shall be held to be rendered upon the date that an order specifying the amount of the deficiency is entered in the records of the tax_court or in the case of a declaratory_judgment proceeding under part iv of this subchapter or under sec_7428 or in the case of an action brought under sec_6226 or section a the date of the court's order entering the decision if the tax_court dismisses a proceeding for reasons other than lack of jurisdiction and is unable from the record to determine the amount of the deficiency determined by the secretary or if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry emphasis added indeed in hambrose ii this court did grant a motion to dismiss for lack of jurisdiction but only as to a single issue in the case not as to the entire proceeding by granting the motion to dismiss for lack of jurisdiction with respect to the at-risk issue under sec_465 this court did not dismiss the entire partnership proceeding but rather dismissed only that portion of the proceeding that related to the at-risk issues under sec_465 consequently under sec_7459 a decision in hambrose ii was not rendered on date the date the court granted respondent's motion to dismiss for lack of jurisdiction with respect to the at-risk issue on the contrary the decision in hambrose ii was rendered on date the date this court entered a decision based on the stipulated settlement agreement furthermore petitioners' reliance on the case of armstrong v commissioner supra is misplaced because the court in that case dismissed a petition ie an entire proceeding for lack of jurisdiction petitioners' argument on this issue is without merit on this record the court holds that a decision was entered in the partnership proceeding on date which decision subsequently became final on august dollar_figure the court holds further that the notices of deficiency were timely issued to petitioners under section a because the notices were mailed on date which was within year after the decision in the partnership proceeding became final at-risk the second issue for decision is whether petitioner was protected against loss within the meaning of sec_465 with respect to his pro_rata share of the limited recourse note a stipulated decision though generally not subject_to appeal except on jurisdictional grounds 875_f2d_1396 9th cir is still considered a reviewable decision that becomes final days after entry of decision 918_f2d_1581 fed cir 868_f2d_420 11th cir 830_f2d_581 5th cir all cited in 105_tc_358 revd on other grounds 103_f3d_332 4th cir for which he assumed personal liability since respondent first raised this issue in the answer respondent bears the burden_of_proof rule a sec_465 provides that deductions with respect to liabilities of the type involved in this case are allowable only to the extent the taxpayer is at risk a taxpayer's amount_at_risk includes the amount of money and the basis_of_property contributed to an activity sec_465 also a taxpayer is considered at risk for amounts borrowed with respect to the activity sec_465 the statute defines amounts borrowed with respect to an activity as including amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of such amounts sec_465 respondent agrees that the partnership's sale-leaseback transactions had a business_purpose with economic_substance were engaged in for profit and that the partnership's equipment was correctly valued respondent further agrees that petitioner was at risk in the amount of his dollar_figure investment which consisted of dollar_figure cash and the dollar_figure investor note that petitioner executed upon purchasing his interest in the partnership and for which he was personally liable respondent also agrees that petitioner assumed a pro_rata share of the limited recourse note respondent contends however that petitioner was not at risk for his pro_rata share of the limited recourse note as to which he assumed personal liability because of sec_465 sec_465 provides exception --notwithstanding any other provision of this section a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements respondent does not contend that petitioner was protected from loss by guarantees or stop loss agreements however respondent argues that petitioner was protected from loss by nonrecourse_financing and other similar arrangements as provided in sec_465 in determining whether a taxpayer is protected from loss within the meaning of sec_465 the majority of courts of appeals that have addressed this issue have applied the realistic possibility or economic reality test see waters v commissioner 978_f2d_1310 2d cir affg tcmemo_1991_462 926_f2d_1083 11th cir affg tcmemo_1988_440 and cohen v commissioner tcmemo_1988_525 914_f2d_1040 8th cir affg tcmemo_1989_142 904_f2d_477 9th cir sometimes cited as baldwin v united_states under the economic reality test the courts examine whether a transaction is structured--by whatever method--to remove any realistic possibility that the taxpayer will suffer an economic loss if the transaction turns out to be unprofitable american principals leasing corp v united_states f 2d pincite the economic reality test was applied by this court in 103_tc_120 affd without published opinion 77_f3d_497 11th cir however the court_of_appeals for the sixth circuit to which an appeal in this case would lie has disagreed with the majority of circuits and has adopted a worst-case scenario test for the determination of whether a taxpayer is protected from loss within the meaning of sec_465 see 30_f3d_743 6th cir revg tcmemo_1992_ 949_f2d_841 6th cir affg tcmemo_1990_246 under the golsen_rule where the court_of_appeals to which appeal lies has already passed upon the issue before us efficient and harmonious judicial administration calls for us to follow the decision of that court 54_tc_742 affd 445_f2d_985 10th cir the court_of_appeals for the sixth circuit has spoken definitively on the at-risk issue as it relates to this case consequently in the instant case this court is bound to apply the worst-case scenario standard in determining whether petitioners were protected from loss within the meaning of sec_465 respondent acknowledges on brief that no single feature of a transaction controls as to whether a taxpayer is protected from loss however respondent contends that in this case a combination of factors including the nonrecourse nature of the indebtedness involved in the transaction the circularity of payments and the deferral provisions in the limited recourse note effectively protected petitioner from loss within the meaning of sec_465 the court first examines respondent's assertion that the existence of nonrecourse_financing protected petitioner from loss under sec_465 where a partner is personally liable for his share of partnership nonrecourse debt by virtue of his assumption of the nonrecourse_liability the presence of that same nonrecourse_liability cannot also be said to be a factor insulating him from risk see hayes v commissioner tcmemo_1995_151 wag-a-bag inc v commissioner tcmemo_1992_581 and cases cited therein respondent next asserts that the circular nature of the payments ie the fact that the partnership's debt payments under the limited recourse note were exactly offset by the rental payments it received from charterhouse protected petitioner from loss the circularity of the payments is set forth in the stipulation and the stipulated documents as well as in the pom the court_of_appeals for the sixth circuit has observed that such a structure minimizes the need for a large initial cash outlay by any of the partners it does not minimize the risk that the taxpayer will suffer any out-of-pocket loss if the transaction is unsuccessful the circle of offsetting obligations does nothing to affect this risk let alone eliminate it realistically probably or otherwise 949_f2d_841 6th cir affg tcmemo_1990_246 finally respondent argues that the various provisions for indemnification contained in the purchase agreement and the additional equipment wrap lease protected petitioner from loss under sec_465 upon analyzing an indemnification provision in a purchase agreement that parallels that of the purchase agreement in the instant case the court_of_appeals held that such an indemnification clause did not protect the petitioner from loss within the meaning of sec_465 30_f3d_743 6th cir revg tcmemo_1992_311 the sale-leaseback transactions in issue in emershaw v commissioner supra and martuccio v commissioner supra are indistinguishable from the transaction in issue in the instant case in emershaw v commissioner supra cis purchased certain computer equipment financing the purchase with nonrecourse bank loans and leased the equipment to end-users cis then sold the equipment to program leasing corporation program which gave a small downpayment and an installment note for the balance of the purchase_price program then sold the equipment to lea the partnership in which the taxpayer emershaw was a partner lea paid a small downpayment and for the balance gave program a partial recourse installment note equal to the installment note program had given cis lea then leased the equipment back to cis for monthly rent payments equal to the monthly payments lea owed on its note to program the payments on the lease and various notes were made by offsetting bookkeeping entries pursuant to letter agreements between the parties in martuccio v commissioner supra the principals tiger elmco and the taxpayer martuccio were in the same positions respectively as cis program and the lea partners were in the emershaw transaction the principals in both of those cases paralleled the principals cis comdisco charterhouse hambrose the partnership and petitioner in the instant case in emershaw v commissioner supra the court_of_appeals for the sixth circuit held as discussed previously that the circular offsetting structure of payments in the three-party sale-leaseback transaction similar to that presented in this case did not by itself constitute protection from loss under sec_465 emershaw v commissioner f 2d pincite upon examining the similar sale-leaseback transaction in issue in martuccio v commissioner supra the court_of_appeals for the sixth circuit held that under the worst-case scenario standard neither the existence of an indemnification clause in the taxpayer's purchase agreement nor the nonrecourse nature of the note to the original_purchaser of the equipment protected the taxpayer from loss within the meaning of sec_465 respondent has failed to present facts in this case that would distinguish the transaction in the instant case from those in emershaw v commissioner supra and martuccio v commissioner supra therefore the reasoning applied and results reached in those cases equally apply to the instant case on this record under the standards prescribed by the court_of_appeals for the sixth circuit the court here holds that petitioner is not protected from loss within the meaning of sec_465 petitioners are therefore entitled to the loss and investment_interest expense deductions claimed on their and federal_income_tax returns petitioners are sustained on this issue additions the remaining issue is whether petitioners are liable for the additions to tax under sec_6653 and sec_6661 and the increased interest under sec_6621 for each of the years in question since the court holds for petitioners on the at risk issue there exists no underpayment to which the additions to tax under sec_6653 and sec_6661 and the increased interest under sec_6621 may be applied to reflect the foregoing decision will be entered for petitioners
